DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Regarding claim 6, the recited “feet unit includes configured” should be corrected to “feed unit configured”.
Regarding claim 7, the recited “cartridges” should be corrected to “cartridge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 20120183318 in view of Kitozaki US 20050281581 and further in view of Zensai et al. US 20180120758.
Regarding claim 1, Sato et al. discloses:
An image forming apparatus comprising: 
a main body casing (10) (FIG. 2) having an opening (11) (FIG. 2);
a cover (12) (FIG. 2) movable between an open position in which the cover does not cover the opening and a closed position in which the cover covers the opening;
a drum cartridge (60) (FIG. 1) including a photosensitive drum (61) (FIG. 1) rotatable about a first axis extending in a first direction, the drum cartridge being removably insertable into the main body casing through the opening (FIG. 2); 
a developing cartridge (50) (FIG. 1) including a developing roller rotatable about a second axis extending in the first direction, the developing cartridge being removably insertable into the main body casing through the opening (FIG. 2); 
an intermediate transfer belt [0098] positioned in a state where the drum cartridge and the developing cartridge are attached to the main body casing; and 
wherein in a case where the cover is in the open position, the photosensitive drum is in a first drum position spaced from the intermediate transfer belt, and the developing roller is in a first developing position spaced from the photosensitive drum (FIG. 2),
wherein in a case where the cover moves to the closed position from the open position, the photosensitive drum is moved toward the intermediate transfer belt from the first drum position (during transition from FIG. 2 to FIG. 1) [0058], and
wherein in a case where the cover is in the closed position, the developing roller is positioned in contact with the photosensitive drum after being moved from the first developing position (FIG. 1).

Kitozaki discloses positioning the intermediate transfer belt above the drum cartridge and the developing cartridge (FIG. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Sato et al. to include positioning the intermediate transfer belt above the drum cartridge and the developing cartridge as disclosed by Kitozaki in order to reduce first printout time [0051] (Kitozaki). 
Zensai et al. discloses wherein the drum cartridge and developing cartridge are removably insertable in the first direction (FIG. 1B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Sato et al. in view of Kitozaki to include wherein the drum cartridge and developing cartridge are removably insertable in the first direction as disclosed by Zensai et al. in order to provide a more compact apparatus  since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Sato et al. discloses:
a movable cam (300) (FIG. 2) movable among a first position (FIG. 2) when the cover is in the open position, a second position (during transition from FIG. 2 to FIG. 4) and a third position (FIG. 4) when the cover is in the closed position, the second position being intermediate between the first position and the third position.
Regarding claim 3, Sato et al. discloses:

wherein in a case where the movable cam is in the second position, the photosensitive drum is moved toward the intermediate transfer belt from the first drum position (during transition from FIG. 2 to FIGs. 1 and 4) [0058], and
wherein in a case where the cam is in the third position, the developing roller is moved toward the photosensitive drum from the first developing position (FIGs. 1 and 4).
Regarding claim 5, Sato et al. discloses:
	a discharge unit including a discharge roller (90) (FIG. 1) configured to convey a sheet, the discharge unit positioned above the intermediate transfer belt.
	Regarding claim 6, Sato et al. discloses:
	a feet unit (22) (FIG. 1) includes configured to feed a sheet, the feed unit positioned below the drum cartridge and the developing cartridge in a state where the drum cartridge and the developing cartridge are attached to the main body casing.
	Regarding claim 7, Sato et al. discloses:
	wherein the drum cartridge and the developing cartridges are arranged in a second direction intersecting the first direction in a state where the drum cartridge and the developing cartridge are attached to the main body casing (FIG. 1).
	Regarding claim 8, Sato et al. discloses:	
	wherein the second direction is intersecting to an up-down direction (FIG. 1).
	Regarding claim 9, Sato et al. discloses:	
	wherein the second direction is perpendicular to the first direction and the up-down direction (FIG. 1).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record does not disclose or suggest the recited “first lifter including a drum guide groove extending in the first direction and a developing guide groove extending in the first direction, wherein the drum cartridge includes a drum guide protrusion engageable with the drum guide groove in a case where the drum cartridge is inserted into the main body casing, and wherein the developing cartridge includes a developing guide protrusion engageable with the developing guide groove in a case where the developing cartridge is inserted into the main body casing” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852